DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 10/13/2020.
Claims 1-20 are pending.

Examiner’s notes: Claims 17-20 recites a computer-readable storage medium which is described in the Specification as “distinguished from and non-overlapping with communication media and propagating signals (do not include communication media and propagating signals” (par. [0099]). Claims 17-20 are therefore statutory subject matter under 35 USC 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1-8 recite an “ordered set that includes at least one of: a destination identifier of the forward proxy server or at least one subsequent destination identifier respectively associated with at least one subsequent forward proxy server.” An “ordered set that includes a destination identifier of the forward proxy server” is indefinite as to which elements are in the ordered set and what the order is.
Claim 2 recites “determining, by the forward proxy server, the next destination based at least on the ordered set said identifying” which is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-11, 13-20 is/are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Rolando et al. (US 2020/0274945, “Rolando”).

For claim 1, Rolando discloses a method performed by a forward proxy system, the method comprising: 
receiving, at a forward proxy server, an electronic communication message that comprises header information that includes at least destination information (fig. 4, a forwarding service chain forwards packets from source VM 1 to destination VM 2 via proxies along a service path such as path SVM 1.1, 2.1, …M.1; fig. 6, the proxies are S.I proxies 614 associated with each SVM on the path), the destination information comprising an ultimate destination identifier server ([0078], The service proxy 614 encapsulates the received data message with an encapsulating NSH header that stores the data message's SMD attributes and provides this encapsulated data message to its service node; [0084] Upon receiving a data message and its SMD attributes (in an encapsulating NSH header or some other encapsulating header), the SVM performs its service operation. In some embodiments, the SVM uses mapping records that it receives from its service manager to map the SCI, SI and direction values in the SMD attributes to a service profile, and then maps this service profile to one of its rule sets, which it then examines to identify one or more service rules to process. In some embodiments, each service rule has a rule identifier that is defined in terms of data message attributes (e.g., five tuple attributes, which are the source and destination IP address, source and destination port addresses and the protocol); [0088] the SMD attributes in some embodiments include the SCI value, the SPI value, the SI value, and the service direction. Also, in some embodiments, the STL attributes includes the original L2 source MAC address, the original L2 destination MAC address, the data message direction, and the service-plane source MAC address of the source GVM.) and an ordered set that includes at least one of: a destination identifier of the forward proxy server or at least one subsequent destination identifier respectively associated with at least one subsequent forward proxy ([0086] the service proxy identifies the next hop network address by using the appropriate SPI/SI values to identify the next-hop forwarding rule applicable to the data message. When the proxy's service node is on multiple service paths, the proxy's forwarding rule storage stores multiple exact match forwarding rules that can specify different next hop network addresses for different SPI/SI values associated with different service paths. Assuming that the decremented SI value is not zero, the next hop in the service path is another service node); 
establishing an electronic connection with a next destination by the forward proxy server based on the destination information; and providing the electronic communication message to the next destination by the forward proxy server via the electronic connection ([0085] Once the SVM has completed its service operation, the SVM forwards the data message along its egress datapath. The service proxy in the egress datapath's IO chain then captures this data message and for this data message, identifies the network address of the next hop in the service path. To do this, the service proxy in some embodiments decrements the SI value, and then uses this decremented value along with the SPI value in the data message's stored attribute set to identify an exact match forwarding rule that identifies a next hop network address).

For claim 9, Rolando discloses a system that comprises: 
a processing system comprising one or more processors; and a memory that stores program instructions, comprising forward proxy server instructions (fig. 33), that when executed, configure the processing system to: 
receive, at a forward proxy server of the system, an electronic communication message that comprises header information that includes at least destination information (fig. 4, a forwarding service chain forwards packets from source VM 1 to destination VM 2 via proxies along a service path such as path SVM 1.1, 2.1, …M.1; fig. 6, the proxies are S.I proxies 614 associated with each SVM on the path, [0078], The service proxy 614 encapsulates the received data message with an encapsulating NSH header that stores the data message's SMD attributes and provides this encapsulated data message to its service node; [0084] Upon receiving a data message and its SMD attributes (in an encapsulating NSH header or some other encapsulating header), the SVM performs its service operation. In some embodiments, the SVM uses mapping records that it receives from its service manager to map the SCI, SI and direction values in the SMD attributes to a service profile, and then maps this service profile to one of its rule sets, which it then examines to identify one or more service rules to process. In some embodiments, each service rule has a rule identifier that is defined in terms of data message attributes (e.g., five tuple attributes, which are the source and destination IP address, source and destination port addresses and the protocol); 
modify the destination information in the electronic communication message by the forward proxy server to generate a modified electronic communication message ([0086] the service proxy identifies the next hop network address by using the appropriate SPI/SI values to identify the next-hop forwarding rule applicable to the data message. When the proxy's service node is on multiple service paths, the proxy's forwarding rule storage stores multiple exact match forwarding rules that can specify different next hop network addresses for different SPI/SI values associated with different service paths. Assuming that the decremented SI value is not zero, the next hop in the service path is another service node; [0085], the service proxy in some embodiments decrements the SI value, and then uses this decremented value along with the SPI value in the data message's stored attribute set to identify an exact match forwarding rule that identifies a next hop network address. In some embodiments, the SVM can decrement the SI value. For such cases, the service proxy in some embodiments can be configured not to decrement the SI value when its corresponding SVM decremented it); 
establish an electronic connection to a next destination by the forward proxy server based on the destination information or the modified destination information; and provide the modified electronic communication message to the next destination by the forward proxy server via the electronic connection ([0085] Once the SVM has completed its service operation, the SVM forwards the data message along its egress datapath. The service proxy in the egress datapath's IO chain then captures this data message and for this data message, identifies the network address of the next hop in the service path).

For claim 17, Rolando discloses a computer-readable storage medium having program instructions recorded thereon that, when executed by a processing system, perform a method of dynamic forward proxy chaining, the method comprising: 
receiving payload information and header information that includes an indication of an ultimate destination for an electronic communication message (fig. 4, a forwarding service chain forwards packets from source VM 1 to destination VM 2 via proxies along a service path such as path SVM 1.1, 2.1, …M.1; fig. 6, the proxies are S.I proxies 614 associated with each SVM on the path, [0078], The service proxy 614 encapsulates the received data message with an encapsulating NSH header that stores the data message's SMD attributes and provides this encapsulated data message to its service node; [0084] Upon receiving a data message and its SMD attributes (in an encapsulating NSH header or some other encapsulating header), the SVM performs its service operation. In some embodiments, the SVM uses mapping records that it receives from its service manager to map the SCI, SI and direction values in the SMD attributes to a service profile, and then maps this service profile to one of its rule sets, which it then examines to identify one or more service rules to process. In some embodiments, each service rule has a rule identifier that is defined in terms of data message attributes (e.g., five tuple attributes, which are the source and destination IP address, source and destination port addresses and the protocol); 
determining at least a first forward proxy server and a second forward proxy server to receive the electronic communication message based on at least one of the payload information, the header information, or a predefined ordered set of forward proxy servers ([0086] the service proxy identifies the next hop network address by using the appropriate SPI/SI values to identify the next-hop forwarding rule applicable to the data message. When the proxy's service node is on multiple service paths, the proxy's forwarding rule storage stores multiple exact match forwarding rules that can specify different next hop network addresses for different SPI/SI values associated with different service paths. Assuming that the decremented SI value is not zero, the next hop in the service path is another service node); 
generating the electronic communication message to include: destination information, in the header information, having at least a destination identifier of the second forward proxy server and the ultimate destination; and the payload information ([0088] the SMD attributes in some embodiments include the SCI value, the SPI value, the SI value, and the service direction. Also, in some embodiments, the STL attributes includes the original L2 source MAC address, the original L2 destination MAC address, the data message direction, and the service-plane source MAC address of the source GVM; fig. 12, user payload); 
establishing an electronic connection with the first forward proxy server; and providing the electronic communication message to the first forward proxy server via the electronic connection ([0085] Once the SVM has completed its service operation, the SVM forwards the data message along its egress datapath. The service proxy in the egress datapath's IO chain then captures this data message and for this data message, identifies the network address of the next hop in the service path).

For claim 2, Rolando discloses the destination information comprises, in the ordered set, the destination identifier of the forward proxy server; the method further comprising: identifying in the ordered set, by the forward proxy server, the destination identifier of the forward proxy server; and determining, by the forward proxy server, the next destination based at least on the ordered set said identifying ([0088] the SMD attributes in some embodiments include the SCI value, the SPI value, the SI value, and the service direction. Also, in some embodiments, the STL attributes includes the original L2 source MAC address, the original L2 destination MAC address, the data message direction, and the service-plane source MAC address of the source GVM; [0085] Once the SVM has completed its service operation, the SVM forwards the data message along its egress datapath. The service proxy in the egress datapath's IO chain then captures this data message and for this data message, identifies the network address of the next hop in the service path. To do this, the service proxy in some embodiments decrements the SI value, and then uses this decremented value along with the SPI value in the data message's stored attribute set to identify an exact match forwarding rule that identifies a next hop network address).

For claims 4, 13, Rolando discloses the destination information is designated in the header information by at least a proxy chain identifier ([0088] the SMD attributes in some embodiments include the SCI value (service chain ID), the SPI value (service path ID), the SI (service index) value, and the service direction. Also, in some embodiments, the STL attributes includes the original L2 source MAC address, the original L2 destination MAC address, the data message direction, and the service-plane source MAC address of the source GVM); the method further comprising: receiving at a proxy gateway an initial electronic communication message from an originating sender, the initial electronic communication message including the ultimate destination identifier as the destination information; generating the electronic communication message from the initial electronic communication message by: adding the proxy chain identifier to the initial electronic communication message; and adding the ordered set to the destination information; and providing the electronic communication message to the forward proxy server (fig. 3, 7, [0088], performing classification of original messages to identify service chain SCI, service path SPI, service index SI, or proxy chain for forwarding the messages to proxies).

For claim 5, Rolando discloses modifying the destination information in the electronic communication message by the forward proxy server prior to establishing the electronic connection ([0088] the SMD attributes in some embodiments include the SCI value, the SPI value, the SI value, and the service direction. Also, in some embodiments, the STL attributes includes the original L2 source MAC address, the original L2 destination MAC address, the data message direction, and the service-plane source MAC address of the source GVM; [0085] Once the SVM has completed its service operation, the SVM forwards the data message along its egress datapath. The service proxy in the egress datapath's IO chain then captures this data message and for this data message, identifies the network address of the next hop in the service path. To do this, the service proxy in some embodiments decrements the SI value, and then uses this decremented value along with the SPI value in the data message's stored attribute set to identify an exact match forwarding rule that identifies a next hop network address).

For claim 6, Rolando discloses said modifying includes adding a subsequent destination identifier to the at least one subsequent destination identifier in the ordered set; the method further comprising: performing a first proxy server operation by the forward proxy server prior to said modifying; and performing at least one second proxy server operation by an added subsequent forward proxy server that corresponds to the added subsequent destination identifier after said providing the electronic communication message to the next destination ([0213], backup service path or replacing the failed SPI with a backup SPI).

For claim 7, Rolando discloses modifying the destination information by the forward proxy server includes at least one of removing an identifier of the forward proxy server from the destination information; removing a first subsequent destination identifier from the destination information; adding a second subsequent destination identifier to the at least one subsequent destination identifier; replacing a first one of the at least one subsequent destination identifier with a third subsequent destination identifier; or altering a port identifier of a second one of the at least one subsequent destination identifier ([0230], [0231], removing a SPI value of a failed service node from an ordered set of SPIs, leaving remaining SPIs of healthy service nodes, from all hosts’ forwarding and path definition rules).

For claims 8, 15, Rolando discloses modifying the destination information by the forward proxy server is performed based on a routing rule and an analysis of at least one of: data in payload information of the electronic communication message; a command or request in the payload information; an identifier associated with an originating sender in the electronic communication message; or an operational status of another forward proxy server associated with one of the least one subsequent destination identifier ([0230], [0231], removing a SPI value of a failed service node from an ordered set of SPIs, leaving remaining SPIs of healthy service nodes, from all hosts’ forwarding and path definition rules).

For claim 10, Rolando discloses the destination information comprises an ordered set of at least one subsequent destination identifier respectively associated with at least one subsequent forward proxy server of the system ([0086] the service proxy identifies the next hop network address by using the appropriate SPI/SI values to identify the next-hop forwarding rule applicable to the data message. When the proxy's service node is on multiple service paths, the proxy's forwarding rule storage stores multiple exact match forwarding rules that can specify different next hop network addresses for different SPI/SI values associated with different service paths); and an ultimate destination identifier ([0088] the SMD attributes in some embodiments include the SCI value, the SPI value, the SI value, and the service direction. Also, in some embodiments, the STL attributes includes the original L2 source MAC address, the original L2 destination MAC address, the data message direction, and the service-plane source MAC address of the source GVM).

For claim 11, Rolando discloses wherein to modify the destination information, the processing system is configured to remove a subsequent destination identifier, of the at least one subsequent destination identifier, that corresponds to the next destination from the ordered set; the processing system further configured to: perform a first proxy server operation by the forward proxy server prior to the destination information being modified; perform at least one second proxy server operation by the at least one subsequent forward proxy server that corresponds to the next destination after the modified electronic communication message is provided to the next destination; and provide an ultimate electronic message, by the at least one subsequent forward proxy server that corresponds to the next destination, to a computing device that corresponds to the ultimate destination identifier, the ultimate electronic message comprising the ultimate destination identifier in the destination information and payload information of the electronic communication message ([0230], [0231], removing a SPI value of a failed service node from an ordered set of SPIs, leaving remaining SPIs of healthy service nodes, from all hosts’ forwarding and path definition rules).

For claim 14, Rolando discloses to modify the destination information by the forward proxy server, the processing system is configured to: remove an identifier of the forward proxy server from the destination information; remove a first subsequent destination identifier from the destination information; add a second subsequent destination identifier to the at least one subsequent destination identifier; replace a first one of the at least one subsequent destination identifier with a third subsequent destination identifier; or alter a port identifier of a second one of the at least one subsequent destination identifier ([0085] Once the SVM has completed its service operation, the SVM forwards the data message along its egress datapath. The service proxy in the egress datapath's IO chain then captures this data message and for this data message, identifies the network address of the next hop in the service path. To do this, the service proxy in some embodiments decrements the SI value, and then uses this decremented value along with the SPI value in the data message's stored attribute set to identify an exact match forwarding rule that identifies a next hop network address).

For claim 16, Rolando discloses the electronic communication message is received at the forward proxy server from an originating sender over a network (fig. 2, 4, message sent from GVM 1 to GVM 2 via proxies SVM 1-M).

For claim 18, Rolando discloses the at least a destination identifier of the second forward proxy server and the ultimate destination comprise an ordered set of destinations (fig. 3, 4, each SPI is a chain of SVM 1-M).

For claim 19, Rolando discloses the destination information is designated in the header information by at least a proxy chain identifier that enables the first forward proxy server to identify the second forward proxy server as a next destination in the forward proxy chaining prior to the electronic communication message being provided to a computing device that corresponds to the ultimate destination ([0085]-[0086], SCI/SI identifies the exact proxy in the chain).

For claim 20, Rolando discloses receiving the header information comprises receiving the header information in an initial electronic communication message, that specifies the ultimate destination as an only destination, from a software application at the originating sender (fig. 2, message flow originated from GVM 1 to GVM 2); and 
wherein generating the electronic communication message comprises generating from the initial electronic communication message by: adding the proxy chain identifier to the destination information; and adding the at least a destination identifier of the second forward proxy server as part of the ordered set ([0061], Next hop forwarding rules 316 in some embodiments are defined by reference to the SPI values 308 and service instance endpoints 310. Specifically, in some embodiments, a service path is selected for a service chain that has been identified for a data message. At each hop, these embodiments use the forwarding rules 314 to identify the next service instance endpoint based on the SPI value for this service path along with a current service index (SI) value, which identifies the location of the hop in the service path. In other words, each forwarding rule in some embodiments has a set of matching criteria defined in terms of the SPI/SI values, and specifies a network address of the next hop service instance endpoint that is associated with these SPI/SI values. To optimize the next hop lookup for the first hop, some embodiments provide to the source GVM's service insertion module the next hop network address with the SPI, as part of a service path selection process).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3, 12 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Rolando in view of Jeuk et al. (US 2019/0068495, “Jeuk”).

For claims 3, 12, Rolando does not disclose the forward proxy server and the at least a subsequent forward proxy server comprise respective microservices.
Jeuk discloses the forward proxy server and the at least a subsequent forward proxy server comprise respective microservices ([0066], microservices as service functions in a service path)  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Jeuk’s teachings of microservices to Rolando’s service path in order to implement a particular service deployment scheme among others as a design choice taught by Jeuk ([0061], micro-services, container, service function chaining…)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU T HOANG whose telephone number is (571)270-1253. The examiner can normally be reached Mon-Fri 9 AM -5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEU T HOANG/Primary Examiner, Art Unit 2452